Spain, J.
Appeal from a judgment of the County Court of Schenectady County (Sheridan, J.), rendered January 22, 1993, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree (two counts).
Defendant’s sole argument on appeal is that he was denied his constitutional right to a speedy trial (CPL 30.20). In such *680cases no one factor is determinative and the court must take into consideration and balance all factors as set forth in People v Taranovich (37 NY2d 442). The record supports County Court’s conclusion that the only delay chargeable to the People was the date between arrest and arraignment. The remainder of the 18-month delay was occasioned by motion practice, preliminary proceedings and a trial on other charges, calendar congestion, defendant’s request for new counsel and plea bargaining (see, People v Whelan, 198 AD2d 668, lv denied 83 NY2d 812). Accordingly, we affirm.
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.